      Case 2:16-cv-00287-cr Document 295-2 Filed 08/07/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,         Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                            EXHIBIT B
8/7/2020               Case 2:16-cv-00287-cr DFA
                                              Document
                                                 - Farmer-led 295-2     Filed
                                                              Co-op | Dairy     08/07/20
                                                                            Farmers of America Page 2 of 5
                                     O
                                          OUR            OUR                  INGREDIENT SOLUTIONS
                            (/) WE                                                                        FACTS      CAREERS
                                          PRODUCTS       COMMITMENT           (/INGREDIENTS/INGREDIENT-
                                 ARE                                                                      (/DAIRY-   
                                                                            SOLUTIONS)
                                                                                                         FACTS)



                MANAGEMENT




                                                             RICK SMITH
                                         PRESIDENT AND CHIEF EXECUTIVE OFFICER

                      As DFA’s president and chief executive o cer since 2006, Rick has established a
                      values-based culture for the organization and instilled operational discipline and
                      e ciency. Under his leadership, DFA has undertaken several strategic initiatives
                         designed to bring members increased value, expand the Cooperative’s global
                       footprint and grow its commercial businesses. In addition, Rick has played a key
                      role in elevating DFA’s focus on its members in alignment with its mission, vision
                     and values, improving its sustainability e orts and strengthening the Cooperative’s
                      relationships within the industry. Rick is a director on the boards of National Milk
                     Producers Federation, National Council of Farmer Cooperatives and the Innovation
                       Center for U.S. Dairy. In addition, Rick chairs Global Dairy Platform. Rick and his
                                                     wife, Janet, have three children.




                                 WHO                                                                      DAIRY
https://www.dfamilk.com/who-we-are/our-cooperative/board-member-bio?pid=373                                                    1/2
8/7/2020               Case 2:16-cv-00287-cr DFA
                                              Document
                                                 - Farmer-led 295-2     Filed
                                                              Co-op | Dairy     08/07/20
                                                                            Farmers of America Page 3 of 5
                                     O
                                         OUR             OUR                  INGREDIENT SOLUTIONS
                            (/) WE                                                                                 FACTS        CAREERS
                                         PRODUCTS        COMMITMENT           (/INGREDIENTS/INGREDIENT-
                                 ARE                                                                               (/DAIRY-     
                                                                            SOLUTIONS)
                                                                                                                  FACTS)




      (/) Who We Are (/Who-We-Are)  Our Cooperative (/Who-We-Are/Our-Cooperative)  Board Member Bio (/Who-We-Are/Our-Cooperative/Board-

      Member-Bio)



      CONTACT US (/CONTACT-US)NEWSROOM (/NEWSROOM)                                              1.888.DFA.MILK (TEL:1.888.DFA.MILK)



      MEMBERSHIP (/MEMBERSHIP)



      FARM SERVICES (/MEMBERSHIP/FARM-SERVICES)


OM/DFAMILK?     (HTTPS://WWW.LINKEDIN.COM/COMPANY/DAIRY-                                (HTTPS://WWW.INSTAGRAM.COM/DFAMILK/)
    MY LEGISLATOR (/FOOTER-REDIRECT-PAGES/MY-
                FARMERS-OF-AMERICA/)
    LEGISLATOR)



      HALF & HALF (/FOOTER-REDIRECT-PAGES/HALF-HALF)



                                                                 POLICIES (/POLICIES)    SITEMAP (/SITEMAP)
                                                                 ACCESSIBILITY (/ACCESSIBILITY)                       © 2020 Dairy Farmers of
                                                                 PRIVACY POLICY (/PRIVACY-POLICY)                     America
      (/)
                                                                 TERMS OF USE (/TERMS-OF-USE)

https://www.dfamilk.com/who-we-are/our-cooperative/board-member-bio?pid=373                                                                     2/2
8/7/2020               Case 2:16-cv-00287-cr DFA
                                              Document
                                                 - Farmer-led 295-2     Filed
                                                              Co-op | Dairy     08/07/20
                                                                            Farmers of America Page 4 of 5
                                     O
                                         OUR             OUR                  INGREDIENT SOLUTIONS
                            (/) WE                                                                        FACTS      CAREERS
                                         PRODUCTS        COMMITMENT           (/INGREDIENTS/INGREDIENT-
                                 ARE                                                                      (/DAIRY-   
                                                                            SOLUTIONS)
                                                                                                         FACTS)



                MANAGEMENT




                                                     GREG WICKHAM
                                                    CHIEF FINANCIAL OFFICER

                        In his current role as chief nancial o cer, Greg is responsible for information
                     technology, nance and accounting and works closely with the operating divisions
                     on nancial matters. Previously, he served seven years as chief executive o cer of
                     Dairylea Cooperative, which merged with DFA in April 2014. Greg currently serves
                     as chairman of Newtrient, LLC and as a board member for National Milk Producers
                     Federation, National Council of Farmer Cooperatives and the Innovation Center for
                                                                  U.S. Dairy




                                 WHO                                                                      DAIRY
https://www.dfamilk.com/who-we-are/our-cooperative/board-member-bio?pid=387                                                    1/2
8/7/2020               Case 2:16-cv-00287-cr DFA
                                              Document
                                                 - Farmer-led 295-2     Filed
                                                              Co-op | Dairy     08/07/20
                                                                            Farmers of America Page 5 of 5
                                     O
                                         OUR             OUR                  INGREDIENT SOLUTIONS
                            (/) WE                                                                                 FACTS        CAREERS
                                         PRODUCTS        COMMITMENT           (/INGREDIENTS/INGREDIENT-
                                 ARE                                                                               (/DAIRY-     
                                                                            SOLUTIONS)
                                                                                                                  FACTS)




      (/) Who We Are (/Who-We-Are)  Our Cooperative (/Who-We-Are/Our-Cooperative)  Board Member Bio (/Who-We-Are/Our-Cooperative/Board-

      Member-Bio)



      CONTACT US (/CONTACT-US)NEWSROOM (/NEWSROOM)                                              1.888.DFA.MILK (TEL:1.888.DFA.MILK)



      MEMBERSHIP (/MEMBERSHIP)



      FARM SERVICES (/MEMBERSHIP/FARM-SERVICES)


OM/DFAMILK?     (HTTPS://WWW.LINKEDIN.COM/COMPANY/DAIRY-                                (HTTPS://WWW.INSTAGRAM.COM/DFAMILK/)
    MY LEGISLATOR (/FOOTER-REDIRECT-PAGES/MY-
                FARMERS-OF-AMERICA/)
    LEGISLATOR)



      HALF & HALF (/FOOTER-REDIRECT-PAGES/HALF-HALF)



                                                                 POLICIES (/POLICIES)    SITEMAP (/SITEMAP)
                                                                 ACCESSIBILITY (/ACCESSIBILITY)                       © 2020 Dairy Farmers of
                                                                 PRIVACY POLICY (/PRIVACY-POLICY)                     America
      (/)
                                                                 TERMS OF USE (/TERMS-OF-USE)

https://www.dfamilk.com/who-we-are/our-cooperative/board-member-bio?pid=387                                                                     2/2
